UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 15, 2013 Date of Report (Date of earliest event reported) Imperial Resources, Inc. (Exact name of Registrant as specified in its charter) Nevada 000-53332 83-0512922 (Stateorotherjurisdiction ofincorporation) (CommissionFileNumber) (I.R.S.Employer IdentificationNo.) 106 East 6th Street, Suite 900, Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512) 332-5740 Registrant’s telephone number, including area code (Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Departure of Certain Officers On May 15, 2013, Mr Robert Bintliff, a Managing Director with vcfo Holdings Inc. (d/b/a/ vcfo), the Company’s outsourced CFO service which was engaged pursuant to a January 19, 2011 letter agreement as ratified on March 3, 2011 and which previously provided oversight and guidance to the Company’s finance and accounting team, resigned as Chief Financial Officer of Imperial Resources, Inc.Mr Bintliff had been appointed the Company’s CFO on October 17, 2012. Mr. Bintliff did not resign because of any disagreement with the Company on any matter relating to the Company's operations, policies, or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Imperial Resources, Inc. Dated: May 20, 2013 By: /s/ Robert Durbin Robert Durbin President, Chief Executive Officer (Principal Executive Officer) 2
